Title: To Thomas Jefferson from Richard Claiborne, 26 March 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond 26th. March 1781.

I do myself the honor to inclose to your Excellency an extract of a letter from Colonel Carrington to me dated the 19th. Instant at the Southern Army, respecting the Wagons to come from the different Counties in this State. Frequent representations of one thing,  I have no doubt, is disagreable to your Excellency, but the duty which I owe to my Country and to my office, compel me to it. I beg leave to mention lest a mistake should happen that the uncertain manner in which these wagons will come in, will afford us but little assistance in the business of Transportation, and that my only dependance is on the wagons and teams to be brigaded by the County Commissioners of the Provision Law, or money to enable us to hire teams. The latter mode will be much the best, both for expedition and ease to the people, if money can be furnished; as it is a tardy and too extensive business to make every County do an equal share of the duty. The Plan may do well enough for the Counties to severally transport their own supplies for the public to some magazine; but where a large Quantity of Provisions are to be forwarded from a particular Place it will be too tedious to call for wagons perhaps sixty or seventy miles.
I likewise inclose, for the information of your Excellency, another extract from Colo. Carringtons letter concerning horse accoutrements, and Wagon-harness. This is a matter of such importance, that if your Excellency and Council have any direction of the Commissary of hides for this State, I hope that something speedily will be done to induce and enable him to answer my draughts for leather. He complains much for the want of Oil but it is out of my power to furnish him.
I beg likewise to intreat of your Excellency an order for the exemption from Malitia duties all the men that Mr. James Hunter shall employ for the Public at his Iron works near Fredericksburg. Many of them have left him and gone to the Gun factory for protection, by which means I am deprived of the articles he has agreed to furnish me with, and I have some time since advanced him the money to enable him to complete them as soon as Possible. I have the honor to be with the greatest respect Your Excellencys most obedient Humble servant,

Rd ClaiborneDQMr. S. V.

